 Case 1:19-cv-02079-SB Document 27 Filed 02/26/21 Page 1 of 11 PageID #: 261




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


ALEXIA HATCHER, individually and on
behalf of all other similarly situated con-
sumers,

                    Plaintiff,

             v.                                  No. 1:19-cv-02079-SB

COLLECTO, INC., doing business as
EOS CCA,

                    Defendant.


George Pazuniak, O’KELLY & ERNST, LLC, Wilmington, Delaware; Daniel Zemel, ZE-
MEL LAW LLC, Clifton, New Jersey.

                                                           Counsel for Plaintiff.

Andrew M. Schwartz, GORDON REES SCULLY MANSUKHANI, LLP, Philadelphia, Penn-
sylvania; Tianna Bethune, GORDON REES SCULLY MANSUKHANI, LLP, Wilmington,
Delaware.

                                                         Counsel for Defendant.




                            MEMORANDUM OPINION




February 26, 2021
 Case 1:19-cv-02079-SB Document 27 Filed 02/26/21 Page 2 of 11 PageID #: 262




BIBAS, Circuit Judge, sitting by designation.

   Alexia Hatcher got a letter offering to settle her college debt. But under Delaware’s

statute of limitations, her debt is time-barred. So she claims that this letter violated the Fair

Debt Collection Practices Act. She seeks to certify a class of Delaware consumers who

were sent similar letters even though their debts were also time-barred. But her proposed

class is not ascertainable. I will thus deny her motion to certify the class.

                                       I. BACKGROUND

   A. The debt-collection letter

   In 2014, Hatcher, a Delaware resident, started Grand Canyon University’s online pro-

gram. Compl. ¶ 6, D.I. 1; Mot. for Class Cert., Ex. B, D.I. 13. She incurred a debt that she

did not have to pay until 2015. Compl. ¶ 7. But she never made any payments on it. Id.

   In mid-2019, Defendant Collecto, Inc., sent Hatcher a “settlement offer” letter. Compl.

¶ 8; Mot. for Class Cert., Ex. A. It said that the University had authorized the debt collector

to accept about $700 less than the total owed to “resolve this debt in full.” Mot. for Class

Cert., Ex. A. The letter said nothing about the age of the debt. Id.

   B. Hatcher’s FDCPA claim and proposed class

   Hatcher sued Collecto about four months after she got the letter, alleging violations of

the Fair Debt Collection Practices Act. The FDCPA bars a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection

of any debt.” 15 U.S.C. § 1692e. Hatcher contends that when she got the letter, her debt

was time-barred under Delaware’s three-year statute of limitations to recover debts. 10 Del

C. § 8106(a). So she claims that Collecto violated the FDCPA by sending a settlement letter


                                               2
 Case 1:19-cv-02079-SB Document 27 Filed 02/26/21 Page 3 of 11 PageID #: 263




falsely representing the “legal status of [her] debt.” 15 U.S.C. § 1692e(2)(A); see Tatis v.

Allied Interstate, LLC, 882 F.3d 422, 425 (3d Cir. 2018).

   Hatcher also claims that Collecto has sent similar letters to thousands of other Delaware

consumers whose debts are time-barred. To pursue these claims, she seeks to certify this

class under Rule 23(b)(3):

   All consumers with a Delaware address that have received collection letters similar to
   Exhibit A from Defendant concerning debts used primarily for personal, household, or
   family purposes within one year prior to the filing of this Complaint, for whom the
   debts at issue are beyond the statute of limitations.

Mot. for Class Cert. ¶ 2.

   Collecto opposes the motion for class certification on three grounds. It argues first that

Hatcher is not a member of the putative class because under her contract with the Univer-

sity, her debt is subject to Arizona’s six-year statute of limitations. Def.’s Br. 3, D.I. 16. So

it claims that her debt was not time-barred when the letter was sent. Id. Second, it asserts

that the proposed class is not ascertainable because determining the applicable statutes of

limitations would require individualized inquiries. Id. at 4. Finally, it contends that Hatcher

has not satisfied Rule 23’s other requirements. Id. at 6–16.

       II. HATCHER BELONGS TO THE PROPOSED CLASS BECAUSE HER DEBT IS
               GOVERNED BY DELAWARE’S STATUTE OF LIMITATIONS

   I must decide “all factual or legal disputes relevant to class certification, even if they

overlap with the merits.” In re Hydrogen Peroxide Antitrust Litig., 552 F.3d 305, 307 (3d

Cir. 2009). Thus, as a threshold matter, I must resolve the legal status of the debt to decide

whether Hatcher is a member of her own class.




                                               3
 Case 1:19-cv-02079-SB Document 27 Filed 02/26/21 Page 4 of 11 PageID #: 264




   Hatcher’s debt was indeed time-barred when she got the letter. Collecto, arguing to the

contrary, points to the choice-of-law clause in Hatcher’s contract with the University; it

states that Arizona law governs the agreement “in all respects, whether as to validity, con-

struction, capacity, performance, or otherwise.” Def.’s Br., Ex. A. Arizona has a six-year

limitations period to recover a debt based on a written contract. Ariz. Rev. Stat. § 12-548.

So if Arizona law applies, Hatcher’s debt, payable in 2015, would not have been time-

barred when the letter arrived in 2019.

   But this general contractual provision does not determine the statute of limitations. Ra-

ther, the forum’s law governs this procedural matter. And under Delaware’s Borrowing

Statute, Hatcher’s debt to the University is governed by Delaware’s shorter limitations pe-

riod.

   A. The contract’s choice-of-law provision does not govern the statute of limita-
   tions

   To start my analysis, I must look at what would happen if Collecto were to sue Hatcher.

A debt collector who sues a consumer to recover a debt must file in the state where the

consumer signed the underlying contract or where she lives. 15 U.S.C. § 1692i(a)(2).

Hatcher would thus be subject to suit in Delaware, where she would then raise a statute-of-

limitations defense. So I look to Delaware law to decide which limitations period controls

her debt. See Ojeda v. Dynamic Recovery Sols., 2019 WL 623856, at *3 (W.D. Tex. Jan.

7, 2019).

   Under Delaware law, a contract’s choice-of-law provision does not apply to the statute

of limitations unless it says so explicitly. The statute of limitations is a procedural matter



                                              4
 Case 1:19-cv-02079-SB Document 27 Filed 02/26/21 Page 5 of 11 PageID #: 265




typically governed by the forum’s law. B.E. Cap. Mgmt. Fund LP v. Fund.com Inc., 171

A.3d 140, 147 (Del. Ch. 2017); Pivotal Payments Direct Corp. v. Planet Payment, Inc.,

No. N15C-02-059 EMD CCLD, 2015 WL 11120934, at *3 (Del. Super. Ct. Dec. 29, 2015);

see also Ontario Hydro v. Zallea Sys., Inc., 569 F. Supp. 1261, 1265 (D. Del. 1983). The

choice-of-law clause in Hatcher’s contract with the University does not mention the statute

of limitations. So Arizona’s limitations period does not govern. Instead, we look to Dela-

ware law.

   B. Delaware’s three-year statute of limitations governs Hatcher’s debt

   Delaware’s statute of limitations gives debt collectors three years to recover debts. But

since Collecto would be a non-resident plaintiff, I must consider whether the limitations

period is modified by Delaware’s Borrowing Statute. TL of Florida, Inc. v. Terex Corp.,

54 F. Supp. 3d 320, 326 (D. Del. 2014); Pack v. Beech Aircraft Corp., 132 A.2d 54, 57

(Del. 1957). The statute applies “when a non-resident plaintiff files an action in Delaware

for claims arising outside of Delaware.” TL, 54 F. Supp. 3d at 326. In that situation, an

action will be barred “after the expiration of whichever is shorter, the time limited by the

law of this State, or the time limited by the law of the state or country where the cause of

action arose.” 10 Del. C. § 8121.

   1. The Borrowing Statute Applies. The Borrowing Statute would apply here only if the

creditor’s underlying claim to collect the debt arose in another state. To make that decision,

Delaware courts ask which state has the most “significant relationship” under the Restate-

ment (Second) Conflict of Laws. TL, 54 F. Supp. 3d at 327; TrustCo Bank v. Mathews, No.

8374-VCP, 2015 WL 295373, at *9 (Del. Ch. Jan. 22, 2015). Relevant factors include the


                                              5
 Case 1:19-cv-02079-SB Document 27 Filed 02/26/21 Page 6 of 11 PageID #: 266




place of contracting, the place of negotiation, the place of performance, the place of the

contract’s subject matter, and the location of the parties. Restatement (Second) Conflict of

Laws § 188. I evaluate them “according to their relevant importance with respect to the

particular issue.” Id.; see TrustCo, 2015 WL 295373, at *9.

   These factors cut slightly in favor of Arizona. The University, the creditor that author-

ized Collecto to collect the debt, is in Arizona. Def.’s Br., Ex. A. And Hatcher failed to

send the money she owed to the University in Arizona. But some of the factors do point to

Delaware: Hatcher attended online, taking all her classes at home in Delaware. She signed

the enrollment agreement at home in Delaware.

   In a separate section, the Restatement prioritizes “the local law of the state where the

contract requires that repayment be made” for contracts to repay a debt. Restatement (Sec-

ond) Conflict of Laws § 195. Although Hatcher’s contract with the University was a gen-

eral-enrollment agreement, not a contract to repay money, she breached by failing to pay

her tuition. And the money was supposed to be sent to Arizona. This supports a finding

that the cause of action arose in Arizona.

   Further, for economic injuries, other courts explain that the cause of action accrues

“where the plaintiff resides and sustains the economic impact of the loss.” Portfolio Re-

covery Assocs., LLC v. King, 927 N.E.2d 1059, 1061 (N.Y. 2010) (internal quotation omit-

ted). So the cause of action for credit-card debt arises in the state where a bank is located

and should be paid, as opposed to the state where the consumer lives and uses the card. See

Taylor v. First Resol. Invest. Corp., 72 N.E.3d 573, 586–88 (Ohio 2016) (deciding where




                                             6
 Case 1:19-cv-02079-SB Document 27 Filed 02/26/21 Page 7 of 11 PageID #: 267




a cause of action arose for purposes of the state’s borrowing statute); Hamid v. Stock &

Grimes, LLP, No. 11-2349, 2011 WL 3803792, at *2 (E.D. Pa. Aug. 26, 2011) (same).

   That logic applies here. The University suffered its loss—and the collection claim came

to being—in Arizona, where it was to be paid. And the parties even chose Arizona’s law

to govern the contract. See Restatement (Second) Conflict of Laws § 187. So the cause of

action arose in Arizona, and I look to the Borrowing Statute to decide which limitations

period governs the debt.

   2. Delaware’s statute of limitations governs. According to the Borrowing Statute’s

plain language, the shorter limitations period governs—here, Delaware’s. But the Dela-

ware Supreme Court has held that in certain situations, the statute’s plain text does not

control the outcome. I must decide if this case falls into one of those exceptions.

   The Borrowing Statute was enacted to “address a specific kind of forum shopping sce-

nario”—where a plaintiff brings a claim that arose under another jurisdiction’s law and

would be barred under its statute of limitations, but survives under Delaware’s longer lim-

itations period. Saudi Basic Indus. v. Mobil Yanbu Petrochemical Co., 866 A.2d 1, 16 (Del.

2005). But in Saudi Basic, the plaintiff strategically filed in Delaware so the defendant’s

counterclaims, arising under Saudi Arabian law, would be barred by Delaware’s shorter

statute of limitations. Id. at 17. Recognizing that the Borrowing Statute was designed to

counteract forum shopping in general, the court held that it did not apply to time-bar the

counterclaims in this new scenario. Id. at 17–18.

   Lower courts are now uncertain as to when the Borrowing Statute will apply. Some

courts have held that it kicks in only when a plaintiff files in Delaware to take advantage


                                             7
 Case 1:19-cv-02079-SB Document 27 Filed 02/26/21 Page 8 of 11 PageID #: 268




of its longer limitations period, the typical scenario. See, e.g., Bear Stearns Mortg. Funding

Trust 2006–SL1 v. EMC Mortg. LLC, No. 7701-VCL, 2015 WL 139731, at *8 (Del. Ch.

Jan. 12, 2015). Others take the opposite view, noting that Saudi Basic did not explicitly

limit the statute’s use to the usual forum-shopping situation. See, e.g., TL, 54 F. Supp. 3d

at 327 & n.3; Huffington v. T.C. Grp., LLC, No. N11C-01-030 JRJ CCLD, 2012 WL

1415930, at *9 (Del. Super. Ct. Apr. 18, 2012). The case does, however, foreclose its use

when a litigant chooses Delaware intending to “benefit unjustly from the Borrowing Stat-

ute’s application.” TrustCo, 2015 WL 295373, at *8.

   This case fits neither the typical scenario nor the Saudi Basic situation. If a debt collec-

tor sued Hatcher, it would have to be in Delaware, no matter where the debt arose, because

she lives here and signed her contract here. There are no forum-shopping concerns. And

applying Delaware’s statute of limitations to a Delaware resident’s debt hardly seems to

“subvert the statute’s fundamental purpose.” Saudi Basic, 866 A.2d at 17. Thus, absent

controlling authority from Delaware’s legislature or Supreme Court, I will heed the plain

text of the Borrowing Statute to find that Hatcher’s debt is governed by Delaware’s three-

year limitations period.

   In sum, Delaware law dictates that its statute of limitations governs Hatcher’s debt. So

she is a member of the class she seeks to certify. Now onto class certification.

          III. I CANNOT CERTIFY THE PROPOSED CLASS BECAUSE IT IS NOT
                                 ASCERTAINABLE

   Although Hatcher is part of the putative class, she has not met her burden to show that

I should certify it. I cannot “presume[ ] ” that the proposed class fits Rule 23’s requirements.



                                               8
 Case 1:19-cv-02079-SB Document 27 Filed 02/26/21 Page 9 of 11 PageID #: 269




Hydrogen Peroxide, 552 F.3d at 322. Instead, Hatcher must show each element by a pre-

ponderance of the evidence. Marcus v. BMW of N. Am., LLC, 687 F.3d 583, 591 (3d Cir.

2012).

   First, she must prove that the proposed class is ascertainable. Byrd v. Aaron’s Inc., 784

F.3d 154, 163 (3d Cir. 2015). That is, she has to show that: (1) the class is “defined with

reference to objective criteria”; and (2) there is “a reliable and administratively feasible

mechanism for determining whether putative class members fall within the class defini-

tion.” Id. (quoting Hayes v. Wal-Mart Stores, Inc., 725 F.3d 349, 355 (3d Cir. 2013)). The

class satisfies the first prong: it comprises those whose debts were “out of statute” when

they got the settlement letter. But Collecto argues that Hatcher has not provided a mecha-

nism to identify which debts were in fact time-barred and so does not satisfy the second

prong. I agree.

    Hatcher says she can ascertain the class by referencing Collecto’s answer to one of her

interrogatories. She asked Collecto to identify all Delaware consumers who were sent a

similar letter “whose date of last payment was more than four years from the sending of

the letter, and for whom Collecto did not provide an out of statute disclosure.” Mot. for

Class Cert., Ex. C. Collecto, while cautioning that it does not have the information to pro-

vide a fully accurate response, nonetheless identified 1,099 people meeting the criteria. Id.

Hatcher thus asserts that “[e]ach of these 1,099 debts are time barred.” Pl.’s Br. 7, D.I. 14.

Not necessarily.

   First, any of the contracts for these debts might have a clause requiring the use of a

different state’s limitations period. Collecto said that it was “unable to determine whether


                                              9
Case 1:19-cv-02079-SB Document 27 Filed 02/26/21 Page 10 of 11 PageID #: 270




any individual in the 1,099 had choice of law provisions that supersede Delaware law.”

Mot. for Class Cert, Ex. C. Indeed, when debt collectors assume debts from initial creditors,

“documentation of information about the debt is often lost.” Taylor, 72 N.E.3d at 578. Debt

buyers get documents like account statements or the terms and conditions of credit in only

a small percentage of cases. Id.

   Second, some of the debts may be tolled so that the date of last payment did not start

the limitations clock. See, e.g., Clavell v. Midland Funding LLC, No. 10-3593, 2011 WL

2462046, at *2–5 (E.D. Pa. June 21, 2011) (holding that a proposed class relying on iden-

tifying time-barred debt was unascertainable). Plus, the accrual date of Delaware’s statute

of limitations can vary based on the terms of the underlying contract—it could be when the

creditor declares the entire balance of the debt due, as opposed to the date of last payment.

See Riffle v. Convergent Outsourcing, Inc., 311 F.R.D. 677, 683–84 (M.D. Fla. 2015) (re-

fusing to certify a similar proposed class on predominance grounds because deciding

whether the Delaware limitations period had run for each class member requires an “ex-

tensive factual inquiry”) (citing Worrel v. Farmers Bank, 430 A.2d 469, 476 (Del. 1981)).

   Hatcher does not claim that Collecto has or should have the relevant information in its

records. And Collecto contends that nothing in its database shows whether individuals in

this group of 1,099 actually belong in the class. Def.’s Br. 13–15; see Marcus, 687 F.3d at

593. Instead, it would need to engage in “extensive and individualized fact-finding or

‘mini-trials,’ ” inappropriate for the class certification stage. Marcus, 687 F.3d at 593. Cf.

Holzman v. Malcolm S. Gerald & Assocs., Inc., 334 F.R.D. 326, 332–33, 335 (S.D. Fla.

2020) (holding that a similar putative class was ascertainable only because the defendants’


                                             10
Case 1:19-cv-02079-SB Document 27 Filed 02/26/21 Page 11 of 11 PageID #: 271




records showed that they knew the debt was time-barred when they sent collection letters

to proposed members).

   Hatcher must offer a feasible mechanism to identify the class members. She has not

met her burden. Thus, I do not need to reach Rule 23(a) and (b)(3)’s requirements. I will

deny the motion to certify a class without prejudice. Hatcher may file a renewed motion

with greater detail on how to ascertain the class or a narrower class definition.

                                        * * * * *

   When Hatcher got Collecto’s settlement letter, her debt was time-barred under Dela-

ware law. So she is a member of her proposed class. But because she does not provide

workable means to identify the other members of the class, I cannot certify it. I will deny

the motion without prejudice.




                                             11
